Exhibit 10.1

Execution Copy

     FIRST AMENDMENT TO GOVERNANCE AGREEMENT

     THIS FIRST AMENDMENT TO GOVERNANCE AGREEMENT, dated as of June 19, 2007
(this “Amendment”), is among Expedia, Inc., a Delaware corporation (“Expedia” or
the “Company”), Liberty Media Corporation, for itself and on behalf of the
members of its Stockholder Group (“Liberty”), and Mr. Barry Diller (“Mr.
Diller”), for himself and on behalf of the members of his Stockholder Group.

     WHEREAS, the parties hereto have entered into that certain Governance
Agreement, dated as of August 9, 2005 (the “Governance Agreement”) (capitalized
terms used but not defined herein shall have the respective meanings ascribed to
such terms in the Governance Agreement); and

     WHEREAS, Section 6.02 of the Governance Agreement permits the parties to
amend the Governance Agreement, in the case of the Company, upon the
authorization of a majority of the Board of Directors excluding any director who
is a Liberty Director as provided for in the Governance Agreement; and

     WHEREAS, the parties desire to amend the Governance Agreement as set forth
herein in connection with a proposed “Dutch Auction” issuer tender offer by the
Company to purchase up to $3.5 billion of Company Common Shares at a price
between $27.50 and $30.00 or such other prices as may be authorized by the Board
of Directors (the “Proposed Tender Offer”), such amendments to be effective only
upon the commencement of the Proposed Tender Offer; and

     WHEREAS, a majority of the Board of Directors excluding the Liberty
Directors has authorized the Company to enter into this Amendment.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company, Liberty and Mr. Diller hereby agree as follows:

     1.  Amendment of Section 2.03(b). Upon the Effective Date (as defined
below), Section 2.03(b) of the Governance Agreement is hereby amended by
replacing the words:

          “if the Total Debt Ratio continuously equals or exceeds 4:1 over a
twelvemonth period, then, for so long as the Total Debt Ratio continues to equal
or exceed 4:1:” in the lead-in to such Section 2.03(b) with the words:

          “if the Company or any of its Subsidiaries incurs any obligations
(other than in respect of the customary refinancing of an amount not to exceed
the principal amount of the existing obligation being refinanced) included
within the definition of Total Debt (the “Incurred Debt”) upon which (and after
giving effect to such) incurrence the Total Debt Ratio equals or exceeds 8:1
(for this purpose (x) calculating Total Debt as

--------------------------------------------------------------------------------

if the Incurred Debt had been incurred on the last day of the most recently
ended fiscal quarter of the Company (the “Balance Sheet Date”) and (y) if the
Incurred Debt is being incurred in whole or in part to fund the acquisition by
the Company or any of its Subsidiaries of any Person or business (whether by way
of a merger, stock purchase, asset purchase or otherwise) (an “Acquisition”)
then (A) in addition to the adjustment set forth in clause (x) above, Total Debt
shall be calculated to be Total Debt of the Company and its Subsidiaries plus
Total Debt of the Person or business acquired in the Acquisition (substituting,
for this purpose, such Person or business for the Company and its Subsidiaries
in the definition of Total Debt) as of the Balance Sheet Date to the extent
applicable to the business(es) or assets being acquired and (B) there shall be
added to the EBITDA otherwise used in calculating the Total Debt Ratio at the
Balance Sheet Date an amount equal to the EBITDA of the acquired Person or
business (substituting, for this purpose, such Person or business for the
Company and its Subsidiaries in the definition of EBITDA) for the four fiscal
quarter period ending as of the Balance Sheet Date to the extent applicable to
the business(es) or assets being acquired), then, for so long as the Total Debt
Ratio continues to equal or exceed 8:1:”.

     2.      Amendment of Section 2.01(a). Upon the Effective Date, the first
sentence of Section 2.01(a) of the Governance Agreement is hereby deleted in its
entirety and replaced with the following:

              Liberty shall have the right to nominate up to such number of
Liberty Directors as is equal to 20% of the total number of directors on the
Board of Directors (rounded up to the next whole number if the total number of
directors on the Board of Directors is not an even multiple of 5) so long as
Liberty Beneficially Owns at least 33,651,963 Equity Securities (so long as the
Ownership Percentage of Liberty is at least equal to 15% of the Total Equity
Securities).

     3.      Effectiveness of Amendments. The amendments set forth in Sections 1
and 2 hereof shall become effective upon the commencement (the “Effective Date”)
by the Company, on or before July 16, 2007, of the Proposed Tender Offer, and
shall be null and void in the event the Proposed Tender Offer is not commenced
on or before such date

     4.      No Other Amendments. Except as expressly set forth herein, the
terms and provisions of the Governance Agreement are hereby ratified and
confirmed.

     5.      Governing Law; Consent to Jurisdiction. This Amendment shall be
construed in accordance with and governed by the internal laws of the State of
Delaware, without giving effect to the principles of conflicts of laws. Each of
the parties hereto hereby irrevocably and unconditionally consents to submit to
the non-exclusive jurisdiction of the courts of the State of Delaware, for any
Litigation arising out of or relating to this Amendment and the transactions
contemplated hereby and further agrees that service of any process, summons,
notice or document by U.S. mail to its respective address set forth in the
Governance Agreement shall be effective service of process for any Litigation
brought against it in any such court. Each of the parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any Litigation arising out of this Amendment or the transactions contemplated
hereby in the courts of the State of Delaware, and hereby further irrevocably
and unconditionally waives

- 2 -

--------------------------------------------------------------------------------

and agrees not to plead or claim in any such court that any such Litigation
brought in any such court has been brought in an inconvenient forum. Each of the
parties irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any and all rights to trial by jury in connection with any
Litigation arising out of or relating to this Amendment or the transactions
contemplated hereby.

     6.      Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

     7.      Interpretation. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Amendment shall refer to this Amendment as a whole and not to any particular
provision of such agreement or instrument.

     8.      Headings. The titles of Sections of this Amendment are for
convenience only and shall not be interpreted to limit or otherwise affect the
provisions of this Amendment.

- 3 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

EXPEDIA, INC.    By:/s/ Burke F. Norton 

--------------------------------------------------------------------------------

     Name: Burke F. Norton       Title: Executive Vice President, General
Counsel               and Secretary    LIBERTY MEDIA CORPORATION    By: /s/
Albert Rosenthaler 

--------------------------------------------------------------------------------

      Name: Albert Rosenthaler        Title: Senior Vice President    /s/ Barry
Diller 

--------------------------------------------------------------------------------

     BARRY DILLER 


--------------------------------------------------------------------------------